Citation Nr: 9917197	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-34 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 decision by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, denied the veteran's claim 
for service connection for PTSD.  

The Board notes that the issues of service connection for 
alcohol dependence and amblyopia of the left eye and service 
connection for a lung condition, a skin condition, an 
enlarged heart, a liver condition, an eating disorder, hair 
loss, hypertension, and weakness of the lower extremities as 
secondary to exposure to herbicide agents were listed on a 
June 1997 Certification of Appeal.  However, at his July 1997 
personal hearing before a Board Member, the veteran formally 
withdrew those issues as well as his claim of service 
connection for an acquired psychiatric disorder other than 
PTSD.  Accordingly, the above referenced claims are no longer 
the subject of appellate review and the sole issue before the 
Board for appellate review is his PTSD claim.

In October 1997, the Board remanded the case to the RO for 
further evidentiary and procedural development, including to 
obtain corroborative evidence regarding his alleged 
stressors, and also post-service psychiatric counseling 
records.  Following these developments, the RO confirmed the 
denial of service connection for PTSD in a January 1999 
decision.  The case was returned to the Board in March 1999 
and the veteran now continues his appeal.


FINDINGS OF FACT

1.  During the veteran's period of military service, he 
served in Vietnam from January 1967 to April 1969 with the 
377th Supply Squadron of the United States Air Force as an 
inventory management specialist.

2.  The veteran's military decorations are the National 
Defense Service Medal, the Vietnam Service Medal, the Air 
Force Good Conduct Medal, and the Republic of Vietnam 
Campaign Medal.

3.  The veteran did not engage in combat with the enemy 
during his service in Vietnam.

4.  The evidence does not corroborate the veteran's accounts 
of his in-service stressors, nor does it verify that the 
alleged stressor events had actually occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304(f) (as in effect prior to and from 
March 7, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on enlistment 
examination in June 1965, he was clinically normal on 
psychiatric evaluation.  In November 1968, he was treated on 
one occasion for complaints of slight dizziness and 
nervousness, for which he was prescribed Librium.  A 
psychiatric diagnosis was not shown at the time of this 
treatment, and thereafter the service medical records do not 
show that he received any psychiatric treatment for the 
remainder of his period of active duty.  The report of his 
March 1969 separation examination shows that he was 
psychiatrically normal.  In his concurrent medical history 
report he denied ever having been insane, or having suffered 
from nightmares, depression, nervous trouble of any sort, or 
having an excessive drinking habit, or any drug or narcotic 
habit.  In April 1969, he was honorably separated from active 
duty.  Additionally, the service medical records do not show 
any abnormalities of his feet, or that he had ever been 
treated for a foot or heel injury during active duty, or that 
he had ever been treated for injuries sustained in a fight.

The veteran's service records show that he served in Vietnam 
from January 1967 to April 1969 with the 377th Supply 
Squadron of the United States Air Force, and that his 
military occupational specialty (MOS) was as an inventory 
management specialist.  His military decorations are the 
National Defense Service Medal, the Vietnam Service Medal, 
the Air Force Good Conduct Medal, and the Republic of Vietnam 
Campaign Medal.   

Post-service private medical records, dated from 1969 to 
1971, show that the veteran was treated for various medical 
problems, including drug intoxication in July 1971.  However, 
these records do not show that he received psychiatric 
treatment or that he had been diagnosed with a psychiatric 
disability during this period.

Private, VA, and Social Security Administration (SSA) medical 
records, dated from 1992 to 1998, show that the veteran had 
been counseled and treated for psychiatric diagnoses which 
included PTSD, bipolar disorder, and substance abuse.  These 
medical records, and the transcript of the veteran's hearing 
testimony before a traveling Board Member in July 1997, show 
that he reported having experienced the following psychiatric 
stressors during his period of service in Vietnam:

(a.) The veteran reported that the area at which he was 
posted had been subjected to regular mortar and rocket attack 
from enemy forces.
(b.) The veteran reported that he had come under sniper 
fire on several occasions, and that he had witnessed the 
death of an American serviceman who had been struck by a 
sniper's bullet.
(c.) The veteran reported that he had come under 
occasional enemy fire while making resupply trips.
(d.) The veteran reported that he had viewed the corpses 
of Vietnamese people during his tour of duty, and also that 
he viewed and handled the corpses of American servicemen 
while working at the base morgue.
(e.) The veteran reported that he had been attacked by a 
Vietnamese woman who had attempted to kill him.
(f.) The veteran reported that he had feared for his 
life on one occasion when he was forced to accept shelter 
from a Vietnamese woman in order to hide from searching enemy 
troops.
(g.) The veteran reported that on one occasion, while he 
was at a brothel and seated next to a Vietnamese woman, an 
American serviceman shot and killed her before his eyes.
(h.) The veteran reported that he had experienced stress 
from having to serve on perimeter guard duty.
(i.) The veteran reported that he had been subjected to 
a racially motivated attack by three white soldiers, in which 
the veteran (an African-American) kicked one soldier in the 
mouth and sustained injuries to the heel of his foot in the 
process.  (The veteran asserted that the incident was 
probably covered up, but that his service medical records 
would show treatment on the heel of his foot which would 
substantiate his account.)
(j.) The veteran reported that he had personally killed 
a Vietnamese soldier whom he had caught infiltrating his 
base.  He reported that he killed the enemy soldier by 
cutting his throat, and then thereafter he hung his victim's 
body from a tree.  (The veteran reported that there was no 
investigation by the military of this incident). 
  
The veteran stated at his hearing and in written statements 
that he had could not remember the names of persons involved 
in the incidents reported above, and was also unable to 
remember the dates on which they supposedly occurred.  

In written lay statements, dated in 1993 and 1995, the 
veteran's peers reported that the veteran had undergone a 
personality change from the person that they knew prior to 
his enlistment in the military, to the person he became after 
he returned from active duty.  The witnesses, which included 
his former wife, described the veteran as a violent, angry, 
and physically abusive person, and that they feared for the 
safety of others if he did not get the treatment he needed.

Pursuant to the Board remand of October 1997, the RO 
attempted to obtain records which would verify the veteran's 
claimed stressors.  In the veteran's response to an RO 
request for additional details regarding his stressor events, 
he was only able to provide information regarding the Air 
Force unit to which he was assigned and where he was 
stationed in Vietnam.  Specifically, his statements and his 
service personnel records show that he was with the 377th 
Supply Squadron at Tan Son Nhut airbase in the Republic of 
Vietnam, and that he served in Vietnam from January 1967 to 
April 1969.  In correspondence dated in August 1998, a 
representative of the National Personnel Records Center 
stated that morning reports for the Air Force were not 
available for dates after June 1966.  Additionally, in 
correspondence dated in August 1998, the Director of the 
Center of Research of Unit Records reported that it could not 
find any documentary evidence which would verify the 
veteran's claimed stressors of having been involved in a 
fight, of having personally killed an enemy soldier, or of 
having witnessed the killing of a woman.

In December 1998, the veteran was provided with a VA 
psychiatric evaluation.  The examiner made note of the 
veteran's alleged stressors and of his military service 
history, and also that he had a lengthy history of severe 
alcohol dependence and abuse which continued to affect him at 
the time of the examination.  During the psychiatric 
interview the veteran admitted that he had forgotten a lot of 
what had happened to him during his tour of duty in Vietnam.  
The examiner commented that the veteran's statements 
regarding his Vietnam experiences appeared to be very 
nonspecific and were told with a slight air of self-
aggrandizement.  Following his interview of the veteran, the 
examiner's overall clinical impression was that the veteran 
did not have PTSD, but rather a Type II bipolar disorder as 
observed in the past, with a history of alcohol dependence 
that was ongoing and quite severe, and a mixed personality 
disorder with passive-aggressive and antisocial aspects. 



II.  Analysis

The Board notes, at the outset, that, as a diagnosis of PTSD 
currently is of record, the veteran has met his initial 
burden of showing that his claim for service connection for 
PTSD is "well grounded," meaning he has submitted evidence 
sufficient to show that his claim with regard to this 
specific issue is at least "plausible...or capable of 
substantiation."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  In addition, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See 38 U.S.C.A. § 5107(a).

Service connection for PTSD requires medical evidence 
establishing a clear, current diagnosis of post-traumatic 
stress disorder, credible supporting evidence that the 
claimed in-service stressor or stressors actually occurred, 
and a causal nexus, established by medical evidence, between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997);  Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

In addition, 38 C.F.R. § 3.304(f) as in effect prior to March 
7, 1997 with regard to claims of entitlement to service 
connection for PTSD, provided that where the claimed stressor 
is related to combat, service department evidence that the 
veteran was engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence as to the claimed in-service 
stressor.  If the veteran did not engage in combat with the 
enemy, his own testimony by itself is not sufficient to 
establish the incurrence of a stressor; rather, there must be 
service records or other credible supporting evidence to 
corroborate his testimony.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).

In June 1999, 38 C.F.R. § 3.304(d) was revised effective 
March 7, 1997 to reflect the decision in the Cohen v. Brown 
case, 10 Vet. App. 128 (1997).  No harm will inure to the 
veteran by the Board considering this revised regulation 
without the RO having had the opportunity to do so as the 
regulation merely reflects a court decision which the RO was 
bound by at the time they considered the claim.  The revised 
regulations provide as follows:

(f)  Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  [Emphasis added].  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor...

38 C.F.R. § 3.304(f) (Effective March 7, 1997).


The evidence associated with the file shows that the veteran 
has been diagnosed with PTSD which has been attributed to his 
personal accounts of stressful incidents which he alleges to 
have occurred during his period of active service.  The 
veteran's accounts also include combat-related stressors.  
However, his service records do not show that his military 
duties as an inventory management specialist would involve 
participation in combat, nor do they support his account of 
having worked in a base morgue.  Additionally, the military 
decorations which he received during service, i.e. the 
National Defense Service Medal, the Vietnam Service Medal, 
the Air Force Good Conduct Medal, and the Republic of Vietnam 
Campaign Medal, do not in and of themselves provide evidence 
of his participation in combat.  Therefore, in order for the 
veteran to prevail in his claim of service connection for 
PTSD, it is necessary that there be service records or other 
credible supporting evidence that corroborates his testimony 
and personal accounts of the stressful incidents upon which 
his PTSD diagnosis is based.  However, a review of his claims 
file shows that the evidence of record does not substantiate 
his stressor accounts.  Though the evidence reflects that the 
veteran has provided rather graphic statements to the effect 
that he had witnessed the deaths of fellow servicemen and 
also saw and was the victim of violent acts committed by 
other servicemen, he has been unable to provide specific 
names of persons involved in the incidents or the dates on 
which the stressful events supposedly occurred.  

The veteran's account of being assaulted by several 
servicemen in a racially motivated attack is not corroborated 
by the evidence, and the veteran himself reported that such 
an event was probably covered up by the military.  His 
service medical records do not show that he had ever been 
treated for a foot or heel injury that he claims to have 
sustained during the fight.  His accounts of being subjected 
to sniper fire and enemy mortar and rocket attack, of coming 
under enemy fire while making resupply trips, and of serving 
on perimeter guard duty are also not verified by his service 
records, and a search by VA for supportive evidence revealed 
that U.S. Air Force morning reports are not available for 
dates after June 1966 (the veteran served in Vietnam after 
this date).  His other accounts of witnessing Vietnamese 
corpses, of having to accept shelter from a Vietnamese woman 
in order to hide from enemy soldiers, of witnessing the 
murder of a Vietnamese woman by an American serviceman, and 
of personally killing and then hanging the body of an enemy 
soldier are also not verified by the record, nor has the 
veteran provided any eyewitness statements which may 
corroborate his stories.  In that regard, the VA psychiatric 
examination report of December 1998, which shows that the 
veteran admitted that he had forgotten a lot of what had 
happened to him during his tour of duty in Vietnam, tends to 
detract from his own personal credibility and casts doubt on 
the veracity of his statements.  The veteran's diagnosis of 
PTSD is predicated on these aforementioned in-service 
stressors, and absent verification that these reported 
incidents had actually occurred to the veteran, his claim of 
entitlement to service connection for PTSD cannot be allowed.  
See 38 C.F.R. § 3.304(f).  His appeal is therefore denied.  


ORDER

Service connection for PTSD is denied.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals



 

